DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed September 30, 2022 has been entered. Claims 1, 2, 5, 11, 12, and 17-20 have been amended. The remaining claims are in original form. The independent claims are claims 1, 13, and 17. Claims 1-20 are still pending in the application.
The applicant’s Remarks, filed September 30, 2022, has been fully considered. The applicant argues, under the heading “35 U.S.C. §112(b) [sic] Rejections,” that the 35 U.S.C. §112(a) rejection made in the last Detailed Action, which was the Non-Final Rejection dated May 31, 2022, should be withdrawn due to amendment. The examiner agrees. The safety index is now specified as a vehicle safety index, a driver safety index, or a combined safety index. The rejection is withdrawn.  
The applicant argues, under the heading “35 U.S.C. §102 Rejections,” that Keren (US2015/0246676) and Tamir (US2007/0027583) does not teach claim 1 as amended. In particular, on page 9 of the Remarks the applicant argues that Keren only teaches a “speed-limit profile” that is personalized to the driver and  Tamir only  teaches a “driver profile”. Neither teach, the applicant argues, “combining the vehicle safety index and the driver safety index” and applying a weight to those based on the peer vehicle data, as claim 1 not discloses. 
The examiner agrees. The examiner believes that Keren does not teach at least: 
sending a command to the vehicle that results in an amount of automatic speed reduction of the vehicle from the first speed to a second speed that is lower than the first speed, 
wherein the amount of the automatic speed reduction is based on the combined safety index.  
While Keren teaches in Fig. 7, step 670, and paragraph 0088, that a vehicle will have its speed automatically reduced based on a driver’s behavior. Yet Keren never discusses how this speed limit might change depending on if the driver is driving a semi-truck verses a sedan, for example. Nothing in Keren teaches or suggests that. Keren’s driver profile cannot be construed as including a “combined safety index”. As taught in paragraph 0086, the driver profile is set for a “particular car”. Keren never states what might happen if the same driver used a different car. Therefore, Keren does not teach claim 1 nor is Keren combinable with Edgington to teach claim 1. 
Tamir teaches in paragraph 0188 and 0200 and that warnings can be provided to a vehicle based on the speed of the driver and the driver profile. See Tamir Fig. 3, item 306. See also paragraph 0066. The paragraph teaches comparing the speed of a first vehicle with the “prevailing speed at the specific road segment” (emphasis added). This can be “adjusted according to…the weather conditions”. A “prevailing speed” is what others are driving at in that weather condition. See also paragraph 0018 for comparing a speed of a first vehicle to others’ speeds in the “same conditions, e.g., road, time, light and/or weather conditions.” Tamir then takes the speed and environment of a first vehicle and compares it to surrounding vehicles in the same environment and determines a weighted safety score for the first driver. See also paragraph 0092 for giving a warning to a driver if the driver is not following the norm. See paragraph 0100 for determining a “speed threshold responsive to the weather or traffic report” and where a vehicle is, then adjusting this threshold based on these factors. 
Yet Tamir does not teach a specific “combined safety index,” which specifically includes a vehicle safety score, and then relates this combined safety index to a specific reduction amount in vehicle speed. Paragraph 0132 teaches that insurance rates can be adjusted based on a “score”. The insurance rate can be responsive to “a physical examination of the vehicle”. This could mean a safety check, but that is not explicitly stated. Sometimes physical examinations are done to determine if a vehicle already has physical damage to body panels before insurance is provided. This type of physical inspection has nothing to do with vehicle safety. Even if the “physical examination” was interpreted as a safety check, the claims of the present application recite a “vehicle safety index”. This is a score. In the examiner’s experience in two states (and the examiner considers himself a person of ordinary skill in the art), the states administered physical safety checks, but these checks are pass/fail, not a score or index, such as 85/100, which is the example of an index provided in the disclosure. No other mention of the idea of a physical inspection is found in Tamir. Tamir teaches in paragraph 0351 that “periodic inspection of vehicle 150” can be done, “to determine parameters such as its maintenance quality”. This maintenance quality can be tied to insurance rates. Paragraph 0352 teaches that the inspection can include checking the tires, brakes, mileage, etc. Paragraph 0353 teaches that the inspection is provided to a computer which in turn “provides a score to the vehicle accordingly.” The paragraph teaches that “worn brakes” for example, deduct from the score, and so do damaged body panels because they indicate a driver that is not careful. Paragraph 0346 teaches that a vehicle load can be considered when issuing a warning to a driver and preparing a safety score. 
Edgington also does not teach:
sending a command to the vehicle that results in an amount of automatic speed reduction of the vehicle from the first speed to a second speed that is lower than the first speed, 
wherein the amount of the automatic speed reduction is based on the combined safety index.
In the Remarks dated September 30, 2022, the application cites paragraphs 0022 and 0038 of the published specification of the present application (which has identical paragraph numbers to the filed specification). Paragraph 0022 teaches that a safety index or score can be determined based on a driver, vehicle and/or environment. And that the safety index “may be used to generate a personalized speed threshold or acceleration thresholds”. The examiner does not see in these paragraphs that “the amount” of speed reduction is based on the combined safety index. However, paragraph 0101 teaches a “vehicle speed limiting system” that determines “how much to reduce the speed” of a vehicle “based on…an overall safety grade” that combines a driver, vehicle, and/or environment. Paragraphs 0139-0140 teaches that a vehicle may be automatically slowed down, but this does not teach that it may be automatically slowed down by a specific amount based on a specific combined safety index.   
This clause specifically teaches that the exact “amount” of automatic speed reduction must be “based on the combined safety index”. Edgington, paragraph 0074 for “taking proactive action to prevent dangerous situations”. The decision to take this proactive action is based on the combined safety index. Yet Edgington give not indication that he contemplates that the actin would be specifically incremented to the combined safety index. Rather, as in paragraph 0082 Edgington discloses communicating an “actionable response to a driver” and then notifying other drivers and the police. Edgington appears to only contemplate a warn or not-warn binary response. Edgington does not explicitly teach that the action would include automatically slowing the vehicle, or even suggesting that the driver slow down. Therefore, Edgington does not teach claim 1. 
Yet the examiner has found Kline et al. (US2020/0130688 A1) which teaches the limitation in question. 
The applicant further argues, under the heading “35 U.S.C. §103 Rejections,” that Tamir and Hagyuda (JP2004/280454) do not teach claim 17 as amended. The examiner respectfully does not find this argument persuasive. The examiner believes that Tamir teaches the amended claim 17 for the reasons explained in the rejection itself. 
The applicant further argues, under the heading “35 U.S.C. §103 Rejections,” that the cited prior art of record does not teach the dependent claims as rejected in the previous detailed action using obviousness rejections. The examiner respectfully does not find this argument persuasive for the reasons explained in the rejections. Primarily, the examiner believes that Kline teaches much of the claims 1-12, while the other cited art is used to cure any deficiencies. Claims 13-16 were not amended, including independent claim 13. Finally, the examiner views Tamir as a reference that teaches much of the claimed subject matter. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “an area” and “a time period” are indefinite. The specification does not define these terms, although the specification uses them in a general sense. 
Regarding the term “an area,” paragraph 0128 of the present application refers to weather information in “an area around the roadway”. Paragraph 0042 refers to “vehicles in the same area as the vehicle in question or within a particular distance of the vehicle in question.” Even amending to include “a particular distance” would still be indefinite and would need to specify something from the specification such as a predetermined distance threshold, or a particular range. Paragraph 0064 refers to Fig. 5 and “a specific area of defined risk”. For examination purposes the term “an area” will be interpreted as within a particular distance. 
Regarding the term “a time period,” claim 12 teaches a time period from an ignition on to an ignition off event. Paragraph 0139 implies that a time period can be night time. For examination purposes, “a time period” will be interpreted as a general time of day. 
Note that Hagyuda teaches in paragraph 0032 an “area having a radius of 30 km” with respect to what other drivers are doing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamir et al. (US2007/0027583 A1).

Regarding claim 17, Tamir discloses:
A method for automated vehicle control, the method comprising: 
receiving a first condition of a first vehicle from a first telemetric device carried by the first vehicle in an area during a time period (see Tamir Fig. 3, items 300-305. See paragraph 0084 for “a second road segment comprises a first road segment”. This first road segment is “an area”. See paragraph 0016 for evaluating the driving behavior of a vehicle by comparing it to the driving behavior of a plurality of other vehicles “evaluating the driving behavior of a first vehicle based on information from at least one other vehicle.” The paragraph then goes on to state that “optionally, the comparison is to behavior of another vehicle performed at a different time”. This clearly means that Tamir wishes to stress that the comparison between the first vehicle and the plurality of other vehicles is not only done at the same time but “optionally” can also be done using data from vehicles driving “at other times.” In other words, Tamir does not teach away from comparing a first vehicle with data from other vehicles at the same time. See paragraph 0021 for “analyzing the driving behavior of a vehicle….the analysis includes comparing the behavior of the [other] vehicles in [the] same or similar conditions”. This helps the system determine “how the road was traversed”.  See paragraph 0087 for comparing determined values of the first vehicle and the values of second vehicles “under similar weather, light or time conditions”. ); 
receiving a second condition of a second vehicle from a second telemetric device carried by the second vehicle in the area during the time period, wherein the second condition is different from the first condition (see Tamir Fig. 3, items 300-305. Note that the same figure applies to multiple vehicles, as explained in paragraphs 0023 and 0084. See also paragraph 0084 for “a second road segment comprises a first road segment”. This means the same area. See paragraph 0016 for evaluating the driving behavior of a vehicle by comparing it to the driving behavior of a plurality of other vehicles “evaluating the driving behavior of a first vehicle based on information from at least one other vehicle.” The paragraph then goes on to state that “optionally, the comparison is to behavior of another vehicle performed at a different time”. This clearly means that Tamir wishes to stress that the comparison between the first vehicle and the plurality of other vehicles is not only done at the same time but “optionally” can also be done using data from vehicles driving “at other times.” In other words, Tamir does not teach away from comparing a first vehicle with data from other vehicles at the same time. See paragraph 0021 for “analyzing the driving behavior of a vehicle….the analysis includes comparing the behavior of the [other] vehicles in [the] same or similar conditions”. This helps the system determine “how the road was traversed”.  See paragraph 0087 for comparing determined values of the first vehicle and the values of second vehicles “under similar weather, light or time conditions”. See also paragraph 0018 for comparing the speed of a first and second vehicle in the “same conditions, e.g,., road, time, light and/or weather conditions.” This can broadly and reasonably be interpreted to mean at the same time period and same weather conditions. It is not only that the lighting is the same, but perhaps on a different day, but that the time period is the same.); 
determining an environmental condition of the area during the time period (see Tamir paragraph 0039. See also paragraph 0018 for comparing the speed of a first and second vehicle in the “same conditions, e.g,., road, time, light and/or weather conditions.” This can broadly and reasonably be interpreted to mean at the same time period and same weather conditions.); 
identifying a first safety score associated with the first condition and the environmental condition of the area during the time period (in the specification of the present application, see paragraphs 0138-0139 for written description of this clause. The example provided is that, if a majority of vehicle/driver combinations have their headlights on, while a minority of vehicle/driver combinations do not, the majority “may be judged to be safer”. This is a “rating” or “score” based on a “first condition” of headlights and an environmental condition of nighttime. With that in mind, see Tamir Fig. 3, item 306. See also paragraph 0066. The paragraph teaches comparing the speed of a first vehicle with the “prevailing speed at the specific road segment” (emphasis added). This can be “adjusted according to…the weather conditions”. A “prevailing speed” is what others are driving at. See also paragraph 0018 for comparing a speed of a first vehicle to others’ speeds in the “same conditions, e.g., road, time, light and/or weather conditions.” Tamir then takes the speed and environment of a first vehicle and compares it to surrounding vehicles in the same environment and determines a weighted safety score for the first driver. Tamir extensively discusses determining this “evaluation” for a driver based on the driver’s comparative driving behavior. This can be seen in paragraph 0065 for instance. See paragraph 0026 for correlating the evaluation to insurance rates. See paragraph 0044 for this “score” being a rate, an insurance rate. See also paragraph 0092 for giving a warning to a driver if the driver is not following the norm. Finally, see paragraph 0129 for “assigning a safety score”.); 
identifying a second safety score associated with the second condition and the environmental condition of the area during the time period (in the present application, see at least paragraph 0139 for if a majority of vehicle/driver combinations has their headlights on, while a minority of vehicle/driver combinations do not, the majority “may be judged to be safer”. See also paragraphs 0138 for this relating to at least a first, second, and third vehicle. With that in mind, see Tamir Fig. 3, item 306. See also paragraph 0066. The paragraph teaches comparing the speed of a first vehicle with the “prevailing speed at the specific road segment” (emphasis added). This can be “adjusted according to…the weather conditions”. A “prevailing speed” is what others are driving. See also paragraph 0018 for comparing a speed of a first vehicle to others’ speeds in the “same conditions, e.g., road, time, light and/or weather conditions.” If there is only one other vehicle in the area, the prevailing speed of that second vehicle in that weather would be the second safety score used to compare the first vehicle’s driving. This interpretation is supported by paragraph 0138 which teaches “at least a first…vehicle,” meaning at least one other vehicle.); 
generating a command based on an identification that the second safety score exceeding the first safety score (see Tamir Fig. 3 and paragraphs 0092, 0081, 0085, and 0158. Tamir teaches that a driver’s behavior will be compared to other drivers. If most other drivers stop at a particular location such as a stop line, yet the first driver does not, the first vehicle is violating the norm. Therefore a warning or outright control of the vehicle will occur.); and 
transmitting the command to an electronic control system of the first vehicle that results in the first condition of the first vehicle being changed to correspond to the second condition (see paragraphs 0161, 0169, 0173, and 0190-0191 for providing a warning to the first vehicle. See paragraphs 0206-0207 for performing actual control of the vehicle in addition to a warning).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US2020/0130688 A1), assigned to IBM and filed October 30, 2018, in view of Edgington et al. (US2017/0057492 A1).
Note that the examiner does not see the final step of claim 1 of commanding the vehicle to automatically reduce its speed in U.S. Provisional Application No. 61/799,972 to which the present application partly claims priority to. Nor does the examiner find that step in Carver (U.S. Pat. No. 10,049,408 B2), or Carver et al. (US2019/0005588 A1). That step is found in the U.S. Provisional Application No. 6162/842,458 filed on May 2, 2019. Therefore, effectively, the filing date of the present application, claims 1-12, is May 2, 2019. 

Regarding claim 1, Kline discloses:
A method for controlling a vehicle, the method comprising: 
receiving vehicle data regarding motion of the vehicle, the vehicle data including location data and timing information (see Kline, Fig. 2, step 204. See paragraph 0024 for the driving location and time of year being used. See paragraph 0014 for the system and method receiving data from the “location module” of the vehicle that provides the vehicle’s location. See paragraph 0030 for recording current time.); 
receiving peer vehicle data regarding at least one peer vehicle that has a characteristic in common with the vehicle (see paragraph 0029 for obtaining a score related to drives and vehicles. This score is based on data “pertaining to surrounding drivers and vehicle” such as the speed of surrounding vehicles. See paragraph 0008 for determining a score and driving actions based on the driving capabilities of surrounding vehicles.); 
identifying 
a vehicle safety index associated with the vehicle data (in the published specification of the present application paragraphs 0102 and 0107 teach that a “vehicle safety index” indicates how “safe to drive” a vehicle is. If the vehicle is in “good condition” it will be rated at, say, 85 out of 100. According to paragraph 0102 the vehicle safety index is explicitly different from the environment safety index, which relates to the condition of the road the vehicle is on, such as weather  in that location. Paragraph 0107 teaches that the vehicle safety index can also be related to the weight of the vehicle, the brand of the vehicle, the type of the vehicle (SUV or sedan or instance), the age of the vehicle, the safety features of the vehicle (such as airbags or seatbelts). With that in mind, see Kline, Fig. 2, step 204 and paragraph .) and 
a driver safety index associated with a driver of the vehicle (in the published specification of the present application paragraph 0098 teaches that a driver safety index may be a collision prediction based on “driver behavior data”. Claim 4 teaches that the driver safety index is based on identifying that a driver is speeding. Paragraph 0106 also teaches that a “driver safety index” relates to the biometric condition of the driver, such as blood alcohol content, the driver’s level of sleepiness or sleep deprivation, driver age, driver experience, driver accident history, driver distraction level, etc. With that in mind, see Kline, paragraph 0019 which teaches that the vehicle score relates to the safety of the vehicle. Paragraph 0034 teaches that performing vehicle action can include limiting the speed of the vehicle. See also paragraph 0039 which teaches restricting a speed of a vehicle is based on a score which can be based on weather and tired tread and brake pad wear, among other factors.);
combining the vehicle safety index and the driver safety index to generate a combined safety index (see Kline, Fig. 2, step 212.)
identifying a first speed of the vehicle from the location data and the timing information (see Edgington, paragraph 0058 for “gathered sensor data” including “travel speed” and time of day.); 
identifying that the first speed of the vehicle exceeds a speed threshold that is based on the combined safety index (see paragraph 0059 for a system and method that determines that Ted is driving 10 mph over the speed limit, is not wearing his seatbelt, is making sudden lane changes, is not using his turn signal, and has just gone to a drinking establishment. The system therefore determines that Ted’s driving is unsafe. Normally, however, as taught in paragraph 0058, Ted driving five mph over the speed limit does not appear to be a problem. The strongly implication well exceeding the preponderance of the evidence standard is that Edgington is teaching that multiple factors are used to determine what a safe speed is for Ted. Probably if Ted were driving 5 mph over the speed limit as usual (or even below the speed limit) but still driving erratically without a seatbelt after having gone drinking, the system would consider Ted’s driving speed unsafe. This entire section was headed in paragraph 0053 as an “Example Embodiment”. Paragraphs 0069-0070 go on to further explain that the system discussed in the “Example Embodiment” also uses information about what kind of vehicle the driver is driving and its maintenance history and correlates “the data most useful” regarding this information into the model that determines if Ted’s speed is safe or not); and 
sending a command to the vehicle that results in an amount of automatic speed reduction of the vehicle from the first speed to a second speed that is lower than the first speed, 
wherein the amount of the automatic speed reduction is based on the combined safety index (in the Remarks dated September 30, 2022, the application cites paragraphs 0022 and 0038 of the published specification of the present application (which has identical paragraph numbers to the filed specification) as provided written description for this amendment. Paragraph 0022 teaches that a safety index or score can be determined based on a driver, vehicle and/or environment. And that the safety index “may be used to generate a personalized speed threshold or acceleration thresholds”.  The examiner does not see in these paragraphs that “the amount” of speed reduction is based on the combined safety index. However, paragraph 0101 teaches a “vehicle speed limiting system” that determines “how much to reduce the speed” of a vehicle “based on…an overall safety grade” that combines a driver, vehicle, and/or environment”. Therefore, the claim has written description. With that in mind, see Kline, Fig. 2 and paragraph 0019. Fig. 2 teaches that vehicle data, driver data, and environmental data can all be combined to create a drivability score upon which actions can be based. Paragraph 0019 teaches that the vehicle score relates to the safety of the vehicle. Paragraph 0034 teaches that performing vehicle action can include limiting the speed of the vehicle. See also paragraph 0039 which teaches restricting a speed of a vehicle is based on a score which can be based on weather and tire tread wear and brake pad wear, among other factors. See paragraph 0036 for the score being related to specific point reductions for specific issues. This teaches that the speed is reduced by an “amount” based on the score.)
Yet Kline does not explicitly further teach:
wherein the combined safety index is weighted based on at least one weight, 
wherein the at least one weight is based on the peer vehicle data.
However, Edgington teaches:
wherein the combined safety index is weighted based on at least one weight (see Edgington, paragraph 0062 for determining a vehicle has an airbag; paragraph 0070 for determining if a vehicle has airbags and analyzing a vehicle’s maintenance records. See paragraph 0069 for correlating the driver profile and the specific vehicle the driver is in. This paragraph specifically teaches that data regarding a vehicle a driver is driving is correlated to the driver, and that the relevancy of the vehicle data is considered when prediction future outcomes for the driver. In other words, Edgington teaches coming up with a combined safety index that combines a vehicle safety index and a driver safety index, and that the vehicle safety index is weighted.), 
wherein the at least one weight is based on the peer vehicle data (See paragraph 0069 for correlating the driver profile and the specific vehicle the driver is in. This paragraph specifically teaches that data regarding a vehicle a driver is driving is correlated to the driver, and that the relevancy of the vehicle data is considered when prediction future outcomes for the driver. In other words, Edgington teaches coming up with a combined safety index that combines a vehicle safety index and a driver safety index, and that the vehicle safety index is weighted.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kline, to add the additional features of: wherein the combined safety index is weighted based on at least one weight, wherein the at least one weight is based on the peer vehicle data, as taught by Edgington. The motivation for doing so would be to promote driving safety, as recognized by Edgington (see paragraph 0001). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Kline at least strongly teaches toward it in paragraph 0036.

Regarding claim 2, Kline and Edgington teach the method of claim 1.
Kline further teaches:
A method combined safety index is identified based at least in part on the driver safety index (see Fig. 2 and paragraph 0036).  

Regarding claim 3, Kline and Edgington teach the method of claim 1.
Yet Kline does not further teach:
A method further comprising
receiving biological data associated with a driver of the vehicle, the biological data based on an analysis of sensor data measured by one or more sensors at the vehicle.  
However, Edgington teaches:
A method further comprising
receiving biological data associated with a driver of the vehicle, the biological data based on an analysis of sensor data measured by one or more sensors at the vehicle (see paragraph 0062 point “(iii)”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kline, to add the additional features of: receiving biological data associated with a driver of the vehicle, the biological data based on an analysis of sensor data measured by one or more sensors at the vehicle, as taught by Edgington. The motivation for doing so would be to promote driving safety, as recognized by Edgington (see paragraph 0001). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Kline and Edgington teach the method of claim 2.
Kline further teaches:
A method further comprising
identifying that the first speed exceeds a speed limit of a roadway that the vehicle is driving on based on the location data and timing information (see paragraph 0028), 
wherein identifying the driver safety index is based on identifying that the first speed exceeds the speed limit of the roadway (see paragraph 0028).  

Regarding claim 5, Kline and Edgington teach the method of claim 1.
Kline further teaches:
A method further comprising
receiving vehicle safety information (see paragraph 0039), 
wherein the combined safety index is identified based at least in part on the vehicle safety information (see Kline, Fig. 2 and paragraph 0019. Fig. 2 teaches that vehicle data, driver data, and environmental data can all be combined to create a drivability score upon which actions can be based. Paragraph 0019 teaches that the vehicle score relates to the safety of the vehicle. Paragraph 0034 teaches that performing vehicle action can include limiting the speed of the vehicle. See also paragraph 0039 which teaches restricting a speed of a vehicle is based on a score which can be based on weather and tired tread and brake pad wear, among other factors. See paragraph 0036 for the score being related to specific point reductions for specific issues. This teaches that the speed is reduced by an “amount” based on the score.).  

Regarding claim 6, Kline and Edgington teach the method of claim 5.
Kline further teaches:
A method further comprising
the vehicle safety information identifies an age of the vehicle (see paragraph 0019 for a score based on the “year, make, and model for the vehicle” with other vehicles scored lower.).  
Regarding claim 7, Kline and Edgington teach the method of claim 5.
Kline further teaches:
A method further comprising
the vehicle safety information identifies a type of the vehicle (see paragraph 0027 for a score related to “a  type of vehicle the driver is operating,” such as a van or truck).  

Regarding claim 8, Kline and Edgington teach the method of claim 5.
Kline further teaches:
A method further comprising
the vehicle safety information identifies a component of the vehicle that affects safety of one or more persons in the vehicle (see paragraph 0016 for safety systems 130 such as anti-lock brakes and blind spot monitoring.).  

Regarding claim 9, Kline and Edgington teach the method of claim 5.
Kline further teaches:
A method further comprising
identifying an environmental safety index associated with a geographical area, wherein the location data indicates that the vehicle is located within the geographical area (see paragraph 0013 for a winter storm warning or tornado warning being part of environmental data 108. See paragraph 0015 for this being related to the GPS location of the vehicle being connected to the data 108.).  
Regarding claim 11, Kline and Edgington teach the method of claim 1.
Kline further teaches:
A method further comprising
identifying the combined safety index associated with the vehicle is based on the vehicle data regarding motion of the vehicle (see paragraph 0034).  

Regarding claim 12, Kline and Edgington teach the method of claim 1.
Kline further teaches:
A method further comprising
identifying the combined safety index associated with the vehicle is based on information about operation of the vehicle from at least a time period from a starting point time at which an engine of the vehicle turns on to a stopping point time at which the engine of the vehicle is turned off (see paragraph 0018. See paragraph 0033 for the method of Fig. 2 continuing until there is a change in “operational status” of the vehicle, which in paragraph 0018 is defined as an ignition change of the vehicle.).  





Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edgington et al. (US2017/0057492 A1) in view of Okumura et al. (U.S. Pat. No. 6,226,591 B1). 
Note that the present application claims priority to several previous applications, including: U.S. Provisional Application No. 61/979,972 filed April 15, 2014, which does not mention generating or applying an offset, as claim 13 of the present application does; and Carver et al. (US2015/0294422 A1), which is the PG Pub version of U.S. Pat. No. 10,049,408), which does not mention generating or applying an offset. Another Carver publication, Carver (US2019/0005588 A1), for which the present application is a continuation in part, does mention generating or applying an offset, as claim 13 of the present application does. Therefore, effectively, the priority date of claim 13 the present application is August 14, 2018. 
Also note that Carver (US2019/0005588 A1) was subject to a restriction. The applicant elected claims 1-13 of those claims on December 20, 2019. The most recent version of those claims, which are dated December 7, 2021, are not similar enough to the present claims to warrant a non-statutory double patenting rejection of the present claim 13. If that should change, the examiner will write such a rejection. 

Regarding claim 13, Edgington teaches:
An apparatus for controlling a vehicle, the apparatus comprising: 
a communication interface that receives data regarding motion of the vehicle, the data including location data and timing information (see Fig. 2); 
a memory (see Fig. 1, item 28); and 
a processor that executes instructions out of the memory to (see Fig. 1, item 16): 
generate a [vehicle?] safety index based on the data regarding motion of the vehicle (see paragraph 0057), 
identify a speed of the vehicle based on the location data and timing information (see paragraph 0058 and paragraph 0059, especially paragraph 0059 (iv)), 
Yet Edgington does not appear to explicitly further teach:
identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time, 
generate an offset based on the safety index, and 
calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle.
However, Okumura teaches:
identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time (note that “location data” in the first bullet is different from “estimated location of the vehicle”. Claim 14 teaches that the “estimated location of the vehicle” is when GPS/GNSS location data is missing. With that in mind, see Okumura, col. 5, lines 5-25.), 
generate an offset based on the safety index (note that claim 15 of the present application says this offset is a distance offset, claim 16 says this is a speed offset. See Okumura col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46), and 
calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle (in the present application, see paragraph 0136 for an offset potentially being a speed offset, location offset, acceleration or deceleration offset. In one broad reasonable interpretation of paragraph 0136, the idea seems to be that a system may collect “location data” of where a vehicle is at various times. But there may be time points where the location data is missing. This can occur when a vehicle is in a tunnel or a city where GPS/GNSS information is not available due to buildings. In that case, the system may identify an “estimated location of the vehicle,”  then apply an “offset” essentially based on the driver’s driving profile, in order to obtain an “enhanced estimated location of the vehicle”. For example, if a driver profile shows the driver is a sporty driver that cuts corners closely, the “enhanced estimated location of the vehicle” may incorporate that information. Ultimately, it seems, this information may be used to determine a total distance traveled by a vehicle for usage-based insurance (UBI) purposes. With that in mind, see the citations in the bullet directly above and col. 6, lines 58-63.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington, to add the additional features of: identify an estimated location of the vehicle based on the location data, the speed of the vehicle, and a current time, generate an offset based on the safety index, and calculate an enhanced estimated location of the vehicle by applying the offset to the estimated location of the vehicle, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
execution of the instructions by the processor identifies a gap time period for which the location data is missing any location for the vehicle, the estimated location of the vehicle corresponding to a time within the gap time period (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46), and 
calculating the estimated location of the vehicle is performed automatically in response to identifying the gap time period (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: execution of the instructions by the processor identifies a gap time period for which the location data is missing any location for the vehicle, the estimated location of the vehicle corresponding to a time within the gap time period, and calculating the estimated location of the vehicle is performed automatically in response to identifying the gap time period, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
the offset is an offset distance and applying the offset to the estimated location of the vehicle includes moving the estimated location of the vehicle by the offset distance (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46. See also col. 6, lines 15-19 and 58-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: the offset is an offset distance and applying the offset to the estimated location of the vehicle includes moving the estimated location of the vehicle by the offset distance, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Edgington and Okumura teach the apparatus of claim 13.
Yet Edgington does not appear to teach everything else in the claim. 
However, Okumura teaches:
An apparatus wherein 
the offset is a speed offset value and applying the offset to the estimated location of the vehicle includes recalculating the estimated location of the vehicle based on the location data, the speed of the vehicle adjusted by the speed offset value, and an updated current time (see Okumura, Fig. 8, and col. 9, lines 62-65, col. 10, lines 1-2, 8-10, 38-46. See also col. 6, lines 15-19 and 58-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Edgington and Okumura, to add the additional features of: the offset is a speed offset value and applying the offset to the estimated location of the vehicle includes recalculating the estimated location of the vehicle based on the location data, the speed of the vehicle adjusted by the speed offset value, and an updated current time, as taught by Okumura. The motivation for doing so would be to accurately determine the travel distance of a vehicle, as recognized by Okumura (see col. 6, lines 15-19). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir et al. (US2007/0027583 A1) in view of Hagyuda (JP2004280454A).

Regarding claim 18, Tamir teaches the method of claim 17. 
Tamir further teaches:
A method wherein 
wherein the environmental condition is associated with a level of environmental illumination (see Tamir paragraph 0039. See also paragraph 0018 for comparing the speed of a first and second vehicle in the “same conditions, e.g,., road, time, light and/or weather conditions.” This can broadly and reasonably be interpreted to mean at the same time period and same weather conditions. See also paragraph 0066. The paragraph teaches comparing the speed of a first vehicle with the “prevailing speed at the specific road segment” (emphasis added). This can be “adjusted according to…the weather conditions and/or other information that affects the proper speed of the vehicle”. A “prevailing speed” is what others are driving at. See paragraph 0199 for the teaching that a particular score may generate a warning to a driver, and that “the score may depend, for example, on weather conditions or lighting conditions. It is noted that dim lighting is in some cases more severe with regard to obstacles than curves”.), and 
the first condition indicates that headlights are turned off (see paragraph 0237) and the second condition indicates that headlights are turned on (see paragraph 0237), 
Yet Tamir does not further teach: 
wherein transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on.  
However, Hagyuda teaches:
wherein transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on (see paragraph 0014 for a data collection and comparison system similar to Tamir’s. See paragraph 0029 for having headlights on or off. See paragraph 0038 for automatically changing the headlights to whatever the majority of vehicles in the vicinity are doing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir to add the additional features of: transmitting the command to the electronic control system of the first vehicle switches headlights of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Tamir at least strongly teaches toward what Hagyuda teaches, see paragraphs 0237 and 0206-0207.

Regarding claim 19, Tamir teaches the method of claim 17.
Tamir further teaches:
A method wherein 
wherein the environmental condition is associated with weather (see Tamir paragraph 0039. See also paragraph 0018 for comparing the speed of a first and second vehicle in the “same conditions, e.g,., road, time, light and/or weather conditions.” This can broadly and reasonably be interpreted to mean at the same time period and same weather conditions. See also paragraph 0066. The paragraph teaches comparing the speed of a first vehicle with the “prevailing speed at the specific road segment” (emphasis added). This can be “adjusted according to…the weather conditions”. A “prevailing speed” is what others are driving at. See paragraph 0199 for the teaching that a particular score may generate a warning to a driver, and that “the score may depend, for example, on weather conditions or lighting conditions”.), and 
Yet Tamir does not appear to explicitly further teach:
A method wherein 
the first condition indicates that windshield wipers are turned off and 
the second condition indicates that windshield wipers are turned on, 
wherein transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on.  
However, Hagyuda teaches:
the first condition indicates that windshield wipers are turned off (see paragraph 0032 and 0035) and 
the second condition indicates that windshield wipers are turned on (see paragraph 0032 and 0035), 
wherein transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on (see paragraph 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir and Hagyuda to add the additional features of: a method wherein the first condition indicates that windshield wipers are turned off and the second condition indicates that windshield wipers are turned on, and wherein transmitting the command to the electronic control system of the first vehicle switches windshield wipers of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Regarding claim 20, Tamir teaches the method of claim 17.
Yet Tamir does not further teach:
A method wherein 
the first condition indicates that automated driving assistance is turned off and 
the second condition indicates that automated driving assistance is turned on, 
and wherein transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on.
However, Hagyuda teaches:
A method wherein 
the first condition indicates that automated driving assistance is turned off (see paragraph 0032 and 0035. Automatic on/off wipers are a form of automated driving assistance. If the applicant wishes to further describe the type of automated driving assistance being claimed, that may be beneficial.) and 
the second condition indicates that automated driving assistance is turned on (see paragraph 0032 and 0035), and 
transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Tamir to add the additional features of: a method wherein the first condition indicates that automated driving assistance is turned off and the second condition indicates that automated driving assistance is turned on, and transmitting the command to the electronic control system of the first vehicle switches automated driving assistance of the first vehicle from off to on, as taught by Hagyuda. The motivation for doing so would be to provide for easier and safer driving, as recognized by Hagyuda (see paragraph 0014). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                             

/DONALD J WALLACE/Primary Examiner, Art Unit 3665